Citation Nr: 1012447	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-10 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral 
hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Hager, Counsel





INTRODUCTION

The Veteran served on active duty from April 1955 to October 
1959 and from May 1966 to October 1966.

These matters come before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  In that decision, the RO denied entitlement 
to service connection for bilateral hearing loss and 
tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran has been diagnosed with a bilateral hearing loss 
disability and tinnitus.  Specifically, an April 2006 St. 
Joseph's ear nose and throat (ENT) clinic audiogram and the 
September 2006 VA examination report indicated that the 
auditory threshold in at least one frequency for each ear 
was 40 decibels or greater and speech recognition scores 
were less than 94 percent in each ear on both tests.  Each 
report also diagnosed tinnitus.  The Veteran contended in 
multiple statements that his current bilateral hearing loss 
disability and tinnitus are related to in-service noise 
exposure while flight deck director aboard an air craft 
carrier during his first period of service and as a 
bulldozer operator during his second period of service.  He 
wrote that he experienced hearing loss in service and 
reported it in service but was told there was nothing he 
could do about it.  He also indicated that he continued to 
experience these symptoms since separation from service.  He 
also noted that he was a heavy equipment operator during an 
eleven year period after service, but did not indicate 
whether he wore ear protection equipment during that time.

The service records from the Veteran's first period of 
service show no complaints of hearing loss or tinnitus, and 
the September 1959 separation examination report indicates 
that the Veteran's hearing was normal on the whispered voice 
test, but there are no audiometric test results. There is 
also no contemporaneous report of medical history.  The only 
audiometric test scores from service are those on the May 
1966 enlistment examination from the Veteran's second period 
of service.  These pre-October 1967 results were in ASA 
units, which appear below along with the scores converted to 
ISO (ANSI) units in parentheses:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
0(10)
5(15)
N/A
20(25)
LEFT
5(20)
5(15)
-5(5)
N/A
15(20)

These results do not indicate a hearing loss disability 
under VA law.  However, the threshold for normal hearing is 
from 0 to 20 decibels.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-
11 (Stephen A. Schroeder et al. eds., 1988)).  Therefore, 
the Veteran's hearing was not normal in the right ear at 
4000 decibels.

Significantly, the Veteran indicated on the May 1966 
enlistment report of medical history that he then or 
previously had ear, nose, or throat trouble.  The October 
1966 separation examination report indicated normal 
whispered voice test results but did not contain audiometric 
findings, and there is no contemporaneous report of medical 
history.

The September 2006 VA examiner wrote that "this Veteran 
entered the service (second time) with normal hearing in 
both ears."  She also noted that he was mostly in school 
during his second period of service and his noise exposure 
was limited to the firing range, and that he had six years 
of civilian occupational noise from heavy equipment 
operating.  She concluded that, based on normal hearing 
findings in both ears and extremely limited noise exposure 
during his second period of service, the Veteran's current 
hearing loss is not likely related to service.  With regard 
to tinnitus, she noted that there were no complaints of 
tinnitus during service as well as the normal hearing 
findings, and that she therefore did not believe that the 
Veteran's tinnitus was related to service.

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not 
or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  These claims must be remanded because the 
September 2006 VA examination is inadequate, as it is based 
on several inaccurate premises.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (a medical opinion based on an 
inaccurate factual premise is not probative).  First, as 
noted by the Veteran's representative in the March 2010 
informal hearing presentation, the September 2006 examiner 
did not indicate if the Veteran used hearing protection at 
his post-service employment, and her assumption that this 
noise exposure caused or contributed to his hearing loss may 
therefore be inaccurate.  Moreover, the VA examiner 
indicated that the Veteran did not complain of tinnitus 
during service, but did not address the fact that the 
Veteran indicated on the May 1966 report of medical history 
that he had or had previously had ear, nose, or throat 
trouble.  Finally in this regard, the examiner indicated 
that the Veteran had normal audiometric hearing findings on 
the May 1966 enlistment examination, but the threshold for 
the right ear at the 4000 frequency appears to indicate that 
the Veteran's hearing was an abnormal 25 decibels, although 
such abnormality does not constitute a hearing loss 
disability under VA law.  See Hensley, 5 Vet. App. at 157. 

While the Board appreciates the efforts of the RO in 
providing the VA examination and the efforts of the VA 
examiner, it must find that the examiner's conclusions were 
based on inaccurate factual premises and that the September 
2006 VA examination report is therefore inadequate and a new 
examination is required.  The new examination request should 
request that the examiner ask whether the Veteran used 
hearing protection in his post-service occupation and 
consider his response in formulating the requested opinion.  
The examiner should also be asked to specifically discuss 
the May 1966 report of medical history indication of prior 
ear, nose, or throat trouble, and to consider whether there 
was a hearing abnormality in the right ear at the 4000 
frequency.  Moreover, the examiner should be informed that 
the absence of a hearing disability during service is not 
always fatal to a service connection claim.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection 
for hearing loss may be granted where there is credible 
evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings 
meeting the regulatory requirements for hearing loss 
disability for VA purposes, and a medically sound basis upon 
which to attribute the post-service findings to the injury 
in service, as opposed to intercurrent causes.  Hensley, 5 
Vet. App. at 159.

Accordingly, the claims for service connection for a 
bilateral hearing loss disability and tinnitus are REMANDED 
for the following action:

Schedule the Veteran for a VA 
examination as to the etiology of his 
bilateral hearing loss disability and 
tinnitus.  All necessary tests should be 
conducted.

The claims file must be sent to the 
examiner for review.

The examiner should indicate whether it 
is as least as likely as not (50 percent 
probability or more) that the Veteran's 
bilateral hearing loss disability and/or 
tinnitus is related to in-service noise 
exposure.

The examiner should specifically 
consider the following: whether the 
Veteran used hearing protection in his 
post-service occupation, the May 1966 
report of medical history indication of 
prior ear, nose, or throat trouble, and 
whether there was a hearing abnormality 
in the right ear at the 4000 frequency 
on the May 1966 enlistment examination.  
Moreover, the examiner should  consider 
that the absence of a hearing loss 
disability during service is not 
dispositive of whether a current hearing 
loss disability is related to service; 
there need only be credible evidence of 
acoustic trauma due to significant noise 
exposure in service and a medically 
sound basis upon which to attribute a 
post-service hearing loss disability to 
the injury in service, as opposed to 
intercurrent causes.

A complete rationale should accompany 
any opinion provided.

The examiner is advised that the Veteran 
is competent to report symptoms, 
treatment, and injuries, and that his 
reports must be taken into account in 
formulating the requested opinions. 

If upon completion of the above action any benefit sought 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


